       Case 3:16-cv-00676-MMD-CLB Document 47 Filed 12/17/20 Page 1 of 1




1                                UNITED STATES DISTRICT COURT

2                                      DISTRICT OF NEVADA

3      ARMANDO NEVAREZ,
4                                                      3:16-cv-0676-MMD-CLB
                                   Plaintiff,
5         v.
                                                       ORDER
6      ROMEO ARANAS, et al.,
7
                                 Defendants.
8

9           On December 15, 2020, defendants filed a status report advising that the stay in this
10   case should be lifted and this matter should be returned to the litigation track (ECF No. 46).
11   Therefore, the stay is lifted and this case shall proceed. The court notes that the Office of
12   the Attorney General filed an acceptance of service on behalf of defendants Aranas and
13   Dzurenda but is silent as to defendants Dimuro, Laxalt and Sandoval (ECF No. 38). The
14   Office of the Attorney General shall file an acceptance of service or the last known
15   addresses of these defendants on or before Friday, January 8, 2021. An answer or other

16   response to the complaint is due on or before Friday, January 29, 2021.

17             DATED: December 17, 2020.

18
19                                              ______________________________________
                                                UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28

                                                   1
